DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination under 37 CFR 1.1114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 08, 2021 has been entered. 


Response to Amendment
The Amendment filed on 01/08/2021 has been entered.
 Claims 9-11 and 13-16 are amended. Claims 9-16 are pending in the application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ichieda (US Pub. 2014/0160076) hereinafter Ichieda in view of Natori et al. (US Pub. 2016/0140745) hereinafter Natori.

Regarding claim 9, Ichieda teaches, an image providing device comprising: 
a processor (Ichieda; one processor executing the program; paragraph 190) configured to: 
(i) provide image information to a display device, the display device being different from the image providing device (Ichieda; “The projector 11 projects the display image on a screen SC as a projection surface (a display surface) based on the image data input thereto. The image data input from the PC 13 can be either of moving image (video) data and still image data, and the projector 11 is capable of projecting either of the moving image and the still image based on the image data input thereto”; paragraph 39, further, PC 13 outputs the image data for display to generated to the projector so image data project on the screen SC which image data input from PC 13; paragraph 130) and being configured to 
(iii) provide.to the display device, information representing a second image used to execute the second interactive processing (Ichieda; as shown in figure 5A, as 
(iv) determine whether the display device is displaying the first image or not (Ichieda; as shown in figure 5A, first image is displaying on the screen and the PC 13 as the image supply sections connected to the projector 11 are switched sequentially; paragraph 102);
(v) determine whether the image providing device is providing the information representing the second image or not (Ichieda; as shown in figure 5A wherein user move fingers forward direction to switching image data to the sequential second image as shown in figure 5B; paragraph 103)
(vi) control the display device to stop displaying the first image on the display surface (Ichieda; as shown in figure 5A, first image display on the screen and user perform moved the fingers on specific direction to switching the first image to second image from PC 13 image data; paragraph 102) when: (a) the notification indicates that the display device is displaying the first image (Ichieda; as shown in figure 5A, the projector 11 displaying the first image before performing the moving gestures using fingers; paragraph 103); (b) a result of the determining indicates that the processor is providing the information representing the second image (Ichieda; as shown in figure 5A wherein user move fingers forward direction to switching image data to the sequential second image as shown in figure 5B; paragraph 103).

execute first interactive processing corresponding to a position of an indicator on a display surface; and 
display, on the display surface, a first image used to execute the first interactive processing 
(ii) execute second interactive processing corresponding to the position of the indicator on the display surface; 
However, Natori teaches,
execute first interactive processing corresponding to a position of an indicator on a display surface (Natori; “The detection unit 310 detects that an indicator 400 has designated a position on the display surface 500”; paragraph 57, further, the user draws a second image IM2, using the indicator 400-1; paragraph 90); and 
display, on the display surface, a first image used to execute the first interactive processing (Natori; as shown in figure 7A and 7B  the user draws a second image IM2, using the indicator 400-1 using a drag operation; paragraph 90),
(ii) execute second interactive processing corresponding to the position of the indicator on the display surface (Natori; as shown in figure 7A and 7B  the user draws a second image IM2, using the indicator 400-1 using a drag operation (when drawing it equating as second processing); paragraph 90).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Natori’s technique of projector projecting a drawn image on computing device to modify projector displaying image data as 

Regarding claim 10, Ichieda and Natori teaches all of the claim 9. Ichieda further teaches,
wherein the processor is further configured to control the display device to stop displaying the first image when the processor determines that the image providing device is providing the information representing the second image (Ichieda; as shown in figure 5A, as user perform the moving fingers in forward direction, and the display image is switched to the image based on the image data supplied by the subsequent image supply section in the forward sequence as shown in FIG. 5B; paragraph 103, further, “The projector 11 projects the display image on a screen SC as a projection surface (a display surface) based on the image data input thereto. The image data input from the PC 13 can be either of moving image (video) data and still image data, and the projector 11 is capable of projecting either of the moving image and the still image based on the image data input thereto”; paragraph 39)

Regarding claim 11, Ichieda and Natori teaches all of the claim 9. Ichieda further teaches,
accept, from the display device, a notification that indicates whether the display device is displaying the first image or not (Ichieda; as shown in figure 5A, first ); and 
control the display device to stop displaying the first image when the image providing device provides the information representing the second image after the processor accepts the notification (Ichieda; as shown in figure 5A, as user perform the moving fingers in forward direction, and the display image is switched to the image based on the image data supplied by the subsequent image supply section in the forward sequence as shown in FIG. 5B; paragraph 103).  

Regarding claim 12, Ichieda and Natori teaches all of the claim 11. Ichieda further teaches,
wherein the processor is further configured to acquire, from the display device, event information representing that the indicator is included in a predetermined range from the display surface, when the indicator is included in the predetermined range during the display device has stopped the displaying the first image (Natori; “The detection unit 310 detects that an indicator 400 has designated a position on the display surface 500. Then, the detection unit 310 calculates the coordinates of the position and discriminates (specifies) whether the indicator that has designated the position is the indicator 400-1 or the indicator 400-2”; paragraph 57, further, as shown in figure 7A and 7B  the user draws a second image IM2, using the indicator 400-1 using a drag operation (when drawing it equating as second processing); paragraph 90)

Regarding claim 13, Ichieda and Natori teaches all of the claim 9. Ichieda further teaches,
a memory which stores software information representing software executing a process of providing the information representing the second image (Ichieda; image supply section connected externally such as the PC 13, a function of projecting the image stored in advance in the storage section 105 (PC stores images in storage that includes second image); paragraph 172), -3-Application No. 16/242,237 wherein the processor is further configured to,
 accept, from the display device, a notification that indicates whether the display device is displaying the first image or not (Ichieda; as shown in figure 5A, first image is displaying on the screen and the PC 13 as the image supply sections connected to the projector 11 are switched sequentially; paragraph 102); and 
control the display device to stop displaying the first image (Ichieda; as shown in figure 5A, as user perform the moving fingers in forward direction, and the display image is switched to the image based on the image data supplied by the subsequent image supply section in the forward sequence as shown in FIG. 5B; paragraph 103), when: (a) the notification indicates that the display device is displaying the first image (Ichieda; as shown in figure 5A, as user perform the moving fingers in forward direction, and the display image is switched to the image based on the image data supplied by the subsequent image supply section in the forward sequence as shown in FIG. 5B; paragraph 103); and (b) the software represented by the software information is being executed on the processor (Natori; The control unit 230 is realized by a processor such as a CPU (central processing unit) and executes various application programs such as a document preparation application and an image viewer application; paragraph 53).

Claims 15 is method claim that corresponding to device claim 9. Therefore, they are rejected for the same reason as claim 9 above.  

Claims 16 is a non-transitory computer readable medium claim that corresponding to device claim 9. Therefore, they are rejected for the same reason as claim 9 above. In addition, the combination of Ichieda and Natori teaches a non-transitory computer readable medium (Ichieda; PC 13 outputs the image data for display to generated to the projector so image data project on the screen SC which image data input from PC 13 (PC13 computer equipped with memory to store image data); paragraph 130) storing a program executable in an image providing device.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ichieda (US Pub. 2014/0160076) hereinafter Ichieda in view of Natori et al. (US Pub. 2016/0140745) hereinafter Natori as applied to claim 9 above and further in view of Ichieda (U.S. Pat. Pub. 2009/0251621) hereinafter Ichieda_621.

Regarding claim 14, Ichieda and Natori teaches all of the claim 9. Natori further teaches,
wherein the display device and the image providing device are configured to connect to each other by first communication in which the image information is transmitted to the display device and second communication in which information 
Ichieda and Natori do not teach expressly,
the processor is further configured to instruct the display device to display the first image when an instruction to disconnect the second communication is accepted when the display device and the image providing device are connected to each other by the second communication
However, Ichieda_621 does teach,
the processor is further configured to instruct the display device to display the first image when an instruction to disconnect the second communication is accepted when the display device and the image providing device are connected to each other by the second communication (Ichieda; USB cable 300 disconnected thus PC and projector; paragraph 38, further, as image display unit and image supply unit disconnect the switching unit switches the disk images to be recognized by the image supplying apparatus (i.e. disk images as second communication when USB communication disconnected); paragraphs 17-18).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Ichieda_621’s technique of switching to disk image when USB communication disconnected to modify projector 


Response to Arguments

In the remarks, pages 8 and 9, applicant argued that the combination of Natori in view of Marhefka, and GeeksforGeeks does not disclose "As required by the claims, different processing is performed on different devices” and (vi) control the display device to stop displaying the first image on the display surface of the display device when the processor determines that ..." and as amended in claims 9, 15 and 16. Applicant’s argument have been considered, but are moot in view of new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143